Appellate Case: 20-1230         Document: 010110769600   Date Filed: 11/15/2022   Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                 FOR THE TENTH CIRCUIT                    November 15, 2022
                             _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  GREGORY TUCKER,

         Plaintiff - Appellee,

  v.                                                          No. 20-1230
                                                  (D.C. No. 1:19-CV-01652-RBJ-STV)
  FAITH BIBLE CHAPEL                                           (D. Colo.)
  INTERNATIONAL, d/b/a Faith Christian
  Academy, Inc.,

         Defendant - Appellant.

  ------------------------------------

  EUGENE VOLOKH; ROBERT J.
  PUSHAW; RICHARD W. GARNETT;
  ROBERT COCHRAN; ELIZABETH A.
  CLARK; THE ASSOCIATION OF
  CHRISTIAN SCHOOLS
  INTERNATIONAL; THE COLORADO
  CATHOLIC CONFERENCE;
  RELIGIOUS LIBERTY SCHOLARS;
  JEWISH COALITION FOR RELIGIOUS
  LIBERTY; PROFESSOR ASMA UDDIN;
  NATIONAL WOMEN’S LAW CENTER;
  AMERICAN FEDERATION OF STATE,
  COUNTY AND MUNICIPAL
  EMPLOYEES; AMERICAN SEXUAL
  HEATH ASSOCIATION; CALIFORNIA
  WOMEN LAWYERS; DC COALITION
  AGAINST DOMESTIC VIOLENCE;
  DESIREE ALLIANCE; EQUAL RIGHTS
  ADVOCATES; EQUALITY
  CALIFORNIA; EQUITY FORWARD;
  FORGE, INC.; GLBTQ LEGAL
  ADVOCATES & DEFENDERS; HUMAN
  RIGHTS CAMPAIGN; IN OUR OWN
  VOICE; NATIONAL BLACK WOMEN’S
Appellate Case: 20-1230   Document: 010110769600   Date Filed: 11/15/2022   Page: 2



  REPRODUCTIVE JUSTICE AGENDA;
  KWH LAW CENTER FOR SOCIAL
  JUSTICE AND CHANGE;
  LATINOJUSTICE PRLDEF; LEGAL AID
  AT WORK; LEGAL VOICE; MUSLIMS
  FOR PROGRESSIVE VALUES; NARAL
  PRO-CHOICE AMERICA; NATIONAL
  ASIAN PACIFIC AMERICAN
  WOMEN’S FORUM; NATIONAL
  ASSOCIATION OF SOCIAL WORKERS;
  NATIONAL COALITION AGAINST
  DOMESTIC VIOLENCE; NATIONAL
  ORGANIZATION FOR WOMEN
  FOUNDATION; NEW YORK LAWYERS
  FOR THE PUBLIC INTEREST; PEOPLE
  FOR THE AMERICAN WAY
  FOUNDATION; RELIGIOUS
  COALITION FOR REPRODUCTIVE
  CHOICE; REPRODUCTIVE JUSTICE
  ACTION COLLECTIVE; SERVICE
  EMPLOYEES INTERNATIONAL
  UNION; SPARK REPRODUCTIVE
  JUSTICE NOW!, INC.; UJIMA INC.;
  THE NATIONAL CENTER ON
  VIOLENCE AGAINST WOMEN IN THE
  BLACK COMMUNITY; WOMEN
  EMPLOYED; WOMEN LAWYERS ON
  GUARD INC.; WOMEN’S BAR
  ASSOCIATION OF THE DISTRICT OF
  COLUMBIA; WOMEN’S BAR
  ASSOCIATION OF THE STATES OF
  NEW YORK; WOMEN’S INSTITUTE
  FOR FREEDOM OF THE PRESS; THE
  WOMEN’S LAW CENTER OF
  MARYLAND; WOMAN’S LAW
  PROJECT; WV FREE; CIVIL RIGHTS
  EDUCATION AND ENFORCEMENT
  CENTER; NATIONAL EMPLOYMENT
  LAWYERS ASSOCIATION; THE
  EMPLOYEE RIGHTS ADVOCACY
  INSTITUTE FOR LAW & POLICY, AND
  THE INSTITUTE FOR
  CONSTITUTIONAL ADVOCACY AND

                                        2
Appellate Case: 20-1230     Document: 010110769600         Date Filed: 11/15/2022    Page: 3



  PROTECTION; BENEDICTINE
  COLLEGE, INC.; THOMAS C. BERG;
  MARK E. CHOPKO; CHRISTIAN
  LEGAL SOCIETY; CARL H. ESBECK;
  DOUGLAS LAYCOCK; THE
  CARDINAL NEWMAN SOCIETY; THE
  LUTHERAN CHURCH-MISSOURI
  SYNOD; ROBERT W. TUTTLE,

        Amici Curiae.
                          _________________________________

                                       ORDER
                          _________________________________

 Before HARTZ, TYMKOVICH, MATHESON, BACHARACH, PHILLIPS,
 McHUGH, MORITZ, EID, CARSON, and ROSSMAN, Circuit Judges.∗

                          _________________________________

     This matter is before the court on Defendant-Appellant’s Petition for Rehearing

     En Banc (“Petition”). We also have a response from Appellee, and a reply from

 Appellant.

        The Petition, response, and reply were circulated to all non-recused judges of the

 court who are in regular active service, and a poll was called. A majority of the

 participating judges voted to deny the Petition. See Fed. R. App. P. 35(a). Consequently,

 the Petition is DENIED. Judges Tymkovich, Bacharach, Eid, and Carson voted to grant

 en banc rehearing. Judge Ebel has filed a separate concurrence in support of the denial

 of en banc rehearing, which is joined by Judge McHugh. Judge Bacharach has filed a

 separate dissent, which is joined by Judges Tymkovich and Eid.

        
          The Honorable Jerome A. Holmes is recused in this matter and did not
 participate in consideration of the Petition.

                                              3
Appellate Case: 20-1230    Document: 010110769600         Date Filed: 11/15/2022      Page: 4



       The pending motions for leave to file amicus briefs are GRANTED, as is the

 Unopposed Motion to Withdraw Amicus Party Maur Hill-Mount Academy’s Joinder in

 Amicus Brief and for Leave to File Substitute Brief (“Motion to Withdraw”). The Clerk’s

 Office shall delete the proposed amicus brief submitted with the June 28, 2022

 Unopposed Motion for Leave to File Amicus Brief in Support of Appellant Faith Bible

 Chapel’s Petition for Rehearing En Banc by Association of Christian Schools

 International, Colorado Catholic Conference, Lutheran Church-Missouri Synod, The

 Cardinal Newman Society, Benedictine College, and Maur Hill-Mount Academy, and

 replace it with the substitute amicus brief submitted with the Motion to Withdraw.


                                             Entered for the Court,



                                             CHRISTOPHER M. WOLPERT, Clerk
                                             Entered for the Court




                                             4
Appellate Case: 20-1230       Document: 010110769600         Date Filed: 11/15/2022      Page: 5



 EBEL, J. Authoring Judge’s Statement Supporting Order Denying En Banc Review

          The only question presented in this case is whether, under Cohen’s collateral order

 doctrine,1 Defendant Faith Bible Chapel International (“Faith Christian”) is entitled to an

 immediate appeal from the district court’s interlocutory ruling denying Faith Christian

 summary judgment on its affirmative ministerial exception defense because there are

 genuinely disputed issues of material fact as to whether Plaintiff Gregory Tucker

 qualifies as a minister for purposes of the exception. Our panel decision denying Faith

 Christian an immediate appeal is consistent with well-established lines of Supreme Court

 precedent and does not create any circuit split.

          First and foremost, our decision is consistent with the Supreme Court’s long line

 of cases permitting an interlocutory appeal under Cohen in only limited circumstances, as

 a narrow exception to Congress’s requirement in 28 U.S.C § 1291 that appeals be taken

 only from final judgments that end litigation. See, e.g., Will v. Hallock, 546 U.S. 345,

 349–50 (2006); Johnson v. Jones, 515 U.S. 304, 309 (1995). The Supreme Court has

 consistently admonished circuit courts against expanding the availability of interlocutory

 Cohen appeals. See Kell v. Benzon, 925 F.3d 448, 452 (10th Cir. 2018). Our decision

 heeds the Court’s admonitions.

          The Supreme Court has permitted interlocutory appeals under Cohen in very

 limited situations, but only to permit early review of legal, rather than factual, questions,



 1
     Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).
Appellate Case: 20-1230      Document: 010110769600           Date Filed: 11/15/2022   Page: 6



 see Johnson, 515 U.S. at 307, 309–18. The Supreme Court has specifically denied an

 immediate appeal to challenge an interlocutory ruling denying summary judgment

 because there was sufficient evidence for the case to survive summary judgment and

 proceed to trial. See id. at 307, 313–18. That is exactly the issue Faith Christians seeks

 to appeal immediately in our case.

        In Johnson, the Supreme Court denied an immediate appeal from a decision

 denying summary judgment because there remained disputed issues of material fact. The

 Supreme Court concluded that the costs of delay, expense and disruption of allowing

 interlocutory appeals in the midst of ongoing litigation outweighed the benefits of an

 interlocutory appeal. See id. Those same costs support our conclusion not to permit an

 immediate appeal in our case.

        Here, those costs stem in part from the fact that the question of whether an

 employee qualifies as a minister involves a case-by-case fact-intensive inquiry, as the

 Supreme Court has clearly recognized. See Our Lady of Guadalupe Sch. v.

 Morrisey-Berru, 140 S. Ct. 2049, 2063, 2066–67 (2020); Hosanna-Tabor Evangelical

 Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 190–94 (2012). Our panel decision is

 consistent with the Supreme Court’s recognition of the fact-intensive nature of the

 inquiry into whether a religious employee should be deemed a minister. Contrary to this

 Supreme Court authority, the dissent from the denial of en banc rehearing (“dissent”)

 incorrectly insists that this case presents only a legal issue.

        The dissent also contradicts the Supreme Court by positing that the ministerial
                                                2
Appellate Case: 20-1230      Document: 010110769600           Date Filed: 11/15/2022      Page: 7



 exception presents a structural limitation on courts’ authority to hear employment cases.

 To the contrary, the Supreme Court has explained “that the exception operates as an

 affirmative defense to an otherwise cognizable claim, not a jurisdictional bar . . . because

 the issue presented by the exception is ‘whether the allegations the plaintiff makes entitle

 him to relief,’ not whether the court has ‘power to hear [the] case.’” Hosanna-Tabor. 565

 U.S. 195 n.4 (quoting Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 254 (2010)).

        Our panel decision, then, is consistent with well-established lines of Supreme

 Court precedent. Our decision also does not create any circuit split. It appears that no

 other circuit has addressed the specific question presented here—whether a religious

 employer is entitled to an immediate appeal under Cohen from a district court’s

 interlocutory ruling denying the employer summary judgment on its affirmative

 ministerial exception defense because there are genuinely disputed issues of material fact

 as to whether the employee qualifies as a minister. Further, Justice Alito, joined by

 Justices Thomas, Kavanaugh and Barrett, lends support to our position by recognizing, as

 we did, that a district court’s interlocutory decision declining to apply the ministerial

 exception defense can be effectively reviewed following the entry of final judgment

 ending the litigation. See Gordon Coll. v. DeWeese-Boyd, 142 S. Ct. 952, 955 (2022)

 (Alito, J.; statement respecting denial of certiorari). In light of that, an interlocutory

 appeal is not warranted under Cohen.

        Furthermore, the Second Circuit, in addressing the separate but related affirmative

 church autonomy defense, recently reached the same conclusion as our panel, holding
                                                3
Appellate Case: 20-1230      Document: 010110769600          Date Filed: 11/15/2022      Page: 8



 that a religious employer was not entitled to an immediate collateral-order appeal from

 the denial of a motion to dismiss based on that defense. See Belya v. Kapral, 45 F.4th

 621, 625 (2d Cir. 2022).

        There is, then, no circuit split on the narrow procedural issue presented in this

 case. What little authority there is instead unanimously supports our decision.

        Notwithstanding that authority, the dissent, instead, cites three cases which

 address a completely different question—whether a religious employer can waive, or

 forfeit, its affirmative ministerial exception defense by failing to raise it.2 Each of those

 three cases addressed waiver only after determining that the employee qualified as a

 minister, which is the threshold question at issue in our case. Whatever general

 principles one might glean from these waiver cases, they do not govern here and they do

 not address the question presented in our appeal. Furthermore, in Tomic, the Seventh

 Circuit treated the ministerial exception as a jurisdictional bar, a position the Supreme

 Court later rejected in Hosanna-Tabor. The three cases on which the dissent relies, then,

 do not undercut the well-established Supreme Court case law that compels our decision

 to deny an interlocutory appeal.

        I would end with three practical points. First, there will be no judicial “meddling”

 with religion if a fact-finder ultimately determines that Tucker is not a minister, because


 2
  The dissent cites to Lee v. Sixth Mount Zion Baptist Church, 903 F.3d 113 (3d Cir.
 2018); Conlon v. InterVarsity Christian Fellowship/USA, 777 F.3d 829 (6th Cir. 2015);
 and Tomic v. Catholic Diocese, 442 F.3d 1036 (7th Cir. 2006), abrogated in part by
 Hosanna-Tabor, 565 U.S at 195 n.4.
                                               4
Appellate Case: 20-1230       Document: 010110769600        Date Filed: 11/15/2022     Page: 9



 religious employers are amenable to employment discrimination claims brought by

 non-ministerial employees. That is the factual question still to be determined in our case.

 The dissent’s analysis starts with the incorrect (and contested) premise that Tucker should

 be deemed a minister.

          Second, although we must decide whether to apply Cohen to the category of cases

 at issue here, see Johnson, 515 U.S. at 304, 315, this particular case is not one where the

 religious employer is currently being harmed by what the dissent refers to as a

 “renegade” minister. Tucker, whether or not a minister, has already long since been

 fired.

          Third, although we have held that a religious employer is not entitled under the

 collateral order doctrine to an immediate appeal from the denial of summary judgment on

 its affirmative ministerial exception defense when there are genuine disputes of material

 fact, we do not foreclose other avenues for immediate appeal in appropriate cases, such as

 seeking certification for an interlocutory appeal under 28 U.S.C. § 1292(b), or appealing

 the denial of a preliminary injunction under § 1292(a)(1).

          Because the panel majority’s opinion was consistent with well-established case

 law, does not create a circuit split, and does not unduly encumber religious organizations,

 the en banc court appropriately denied en banc consideration.




                                               5
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 10



  Gregory Tucker v. Faith Bible Chapel International, d/b/a Faith Christian
  Academy, Inc., Case No. 20-1230
  BACHARACH, J., dissenting from the denial of en banc consideration.

        Parties ordinarily can’t appeal until the district court enters a final

  judgment. See 28 U.S.C. § 1291. A narrow exception exists under the

  collateral-order doctrine, which recognizes appellate jurisdiction over

  collateral issues even before the entry of a final judgment. Mitchell v.

  Forsyth, 472 U.S. 511, 524–25 (1985).

        This appeal involves a religious body’s invocation of the collateral-

  order doctrine to appeal the denial of summary judgment on the ministerial

  exception. The panel majority rejected that effort, treating the ministerial

  exception like other affirmative defenses reviewed by appellate courts after

  final judgment.

        In my view, that treatment reflects a fundamental misconception of

  the ministerial exception. Though most defenses protect only against

  liability, the ministerial exception protects a religious body from the suit

  itself. Without that protection, religious bodies will inevitably incur

  protracted litigation over matters of religion. The stakes are exceptionally

  important for religious bodies deciding whom to hire or fire.

        These stakes arise from the structural role of the ministerial

  exception in limiting governmental power over religious matters. See

  Conlon v. InterVarsity Christian Fellowship/USA, 777 F.3d 829, 836

  (6th Cir. 2015) (“The ministerial exception is a structural limitation
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022    Page: 11



  imposed on the government by the Religion Clauses.”); Lee v. Sixth Mount

  Zion Baptist Church of Pittsburgh, 903 F.3d 113, 118 n.4 (3d Cir. 2018)

  (noting that the ministerial exception “is rooted in constitutional limits on

  judicial authority”); see also John Hart Ely, Democracy & Distrust: A

  Theory of Judicial Review 94 (1980) (arguing that the Religion Clauses

  perform a “structural or separation of powers function”); Peter J. Smith &

  Robert W. Tuttle, Civil Procedure & the Ministerial Exception,

  86 Fordham L. Rev. 1847, 1880–81 (2018) (noting that the ministerial

  exception is “best understood as an effectuation of the Establishment

  Clause’s limits on governmental authority to decide strictly and purely

  ecclesiastical matters” (citing Hosanna-Tabor Evangelical Lutheran

  Church & Sch. v. EEOC, 565 U.S. 171, 188–89 (2012)); Carl H. Esbeck,

  The Establishment Clause as a Structural Restraint on Governmental

  Power, 84 Iowa L. Rev. 1, 3–4 (1998) (arguing that the Establishment

  Clause serves as a “structural restraint on the government’s power to act

  on certain matters pertaining to religion”).

        Given the structural role of the ministerial exception, the Supreme

  Court held that the “ministerial exception bars . . . a suit” over the

  religious body’s decision to fire the plaintiff. Hosanna-Tabor, 565 U.S.

  at 196 (emphasis added). Despite the Supreme Court’s characterization of

  the ministerial exception as a bar to the suit itself, the panel majority

  interprets the ministerial exception as a mere defense against liability.


                                         2
Appellate Case: 20-1230    Document: 010110769600    Date Filed: 11/15/2022   Page: 12



           In interpreting the ministerial exception this way, the panel majority

  breaks from the only circuit to apply Hosanna-Tabor’s characterization of

  the ministerial exception. Prior to Hosanna-Tabor, the Sixth Circuit had

  held that a religious body could waive the ministerial exception. Hollins v.

  Methodist Healthcare, Inc., 474 F.3d 223, 226 (6th Cir. 2007). But the

  Sixth Circuit later concluded that the ministerial exception was no longer

  waivable because Hosanna-Tabor had treated the ministerial exception as a

  bar to the suit itself. Conlon v. Intervarsity Christian Fellowship/USA, 777

  F.3d 829, 836 (6th Cir. 2015). For this conclusion, the court drew upon two

  of Hosanna-Tabor’s key passages:

      1.        “[T]he Establishment Clause . . . prohibits government
                involvement in ecclesiastical matters.”

      2.        “It is ‘impermissible for the government to contradict a
                church’s determination of who can act as its ministers.’”

  Id. (alteration in original) (quoting Hosanna-Tabor, 565 U.S. at 185, 189).

           The panel majority skirts this reasoning in Hosanna-Tabor, pointing

  to the Supreme Court’s observation elsewhere that the ministerial

  exception doesn’t divest the district court of jurisdiction. 1 See Hosanna-

  Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 195



  1
        The Second Circuit recently took the same approach, concluding that
  the collateral-order doctrine doesn’t cover the church-autonomy doctrine
  because it isn’t jurisdictional. Belya v. Kapral, 45 F.4th 621, 633 (2d Cir.
  2022).


                                           3
Appellate Case: 20-1230   Document: 010110769600     Date Filed: 11/15/2022   Page: 13



  n.4 (2012). But our issue doesn’t involve jurisdiction in district court. In

  fact, the panel majority elsewhere observes that characterization of an

  issue as jurisdictional doesn’t bear on appealability under the collateral-

  order doctrine. See Tucker v. Faith Bible Chapel Int’l, 36 F.4th 1021, 1038

  (10th Cir. 2022) (observing that orders denying dismissal based on subject-

  matter jurisdiction don’t trigger the collateral-order doctrine); see also

  Gray v. Baker, 399 F.3d 1241, 1245 (10th Cir. 2005) (“[T]he fact that the

  district court’s order arguably concerns its own subject matter jurisdiction

  . . . is not sufficient, standing alone, to bring the district court’s order

  within the scope of the collateral order doctrine.”).

        Conversely, even when affirmative defenses aren’t jurisdictional in

  district court, they may trigger the collateral-order doctrine. For example,

  absolute immunity and qualified immunity aren’t jurisdictional in district

  court. See Nevada v. Hicks, 533 U.S. 353, 373 (2001) (“There is no

  authority whatsoever for the proposition that absolute- and qualified-

  immunity defenses pertain to the court’s jurisdiction . . . .”). But these

  affirmative defenses can still trigger the collateral-order doctrine to create

  appellate jurisdiction. See Tucker, 36 F.4th at 1025–26, 1039 n.14

  (observing that issues involving absolute immunity and qualified immunity

  may trigger the collateral-order doctrine).

        Though absolute immunity and qualified immunity may trigger the

  collateral-order doctrine, they are waivable. See Yellen v. Cooper, 828 F.2d


                                          4
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 14



  1471, 1476 n.1 (10th Cir. 1987). That isn’t true for the ministerial

  exception, for three circuits have recognized the ability of courts to

  consider the ministerial exception sua sponte and beyond the power of a

  party to waive. See Lee v. Sixth Mount Zion Baptist Church of Pittsburgh,

  903 F.3d 113, 118 n.4 (3d Cir. 2018) (concluding that “the Church is not

  deemed to have waived [the ministerial exception] because the exception is

  rooted in constitutional limits on judicial authority”); Conlon v.

  InterVarsity Christian Fellowship/USA, 777 F.3d 829, 836 (6th Cir. 2015)

  (concluding that “the Constitution does not permit private parties to waive

  the First Amendment’s ministerial exception” because “[t]his

  constitutional protection is . . . structural”); Tomic v. Cath. Diocese of

  Peoria, 442 F.3d 1036, 1042 (7th Cir. 2006) (stating that “the ministerial

  exception . . . is not subject to waiver or estoppel”), abrogated in part on

  other grounds, Hosanna-Tabor Evangelical Lutheran Church & Sch. v.

  EEOC, 565 U.S. 171 (2012).

        Given its structural role, the ministerial exception protects religious

  bodies from suits brought by employees who lead “important religious

  ceremonies or rituals.” Hosanna-Tabor Evangelical Lutheran Church &

  Sch. v. EEOC, 565 U.S. 171, 199 (2012) (Alito, J., concurring).

  Determining the importance of a religious ceremony or ritual inevitably

  entwines the courts in ecclesiastical doctrine. For example, the ministerial

  exception may apply to matters of education because of the central role of


                                         5
Appellate Case: 20-1230   Document: 010110769600   Date Filed: 11/15/2022    Page: 15



  education in many religions, including Islam, Protestantism, Judaism, and

  Seventh-Day Adventism. Our Lady of Guadalupe Sch. v. Morrissey-Berru,

  140 S. Ct. 2049, 2064–66 (2020).

        By deferring the chance to appeal, the panel majority subjects

  religious bodies to time-consuming and expensive litigation over the

  religious importance of the roles occupied by countless employees.

  However the courts weigh these roles in individual cases, the litigation

  itself enmeshes the courts in ecclesiastical disputes.

        Given the inevitable intrusion into matters of religion, the panel

  majority acknowledges the importance of the issue of appealability in

  matters involving the ministerial exception. Tucker v. Faith Bible Chapel

  Int’l, 36 F.4th 1021, 1028 (10th Cir. 2022) (“This case presents an

  important jurisdictional question of first impression for this Court: whether

  a decision denying a religious employer summary judgment on its

  ‘ministerial exception’ defense constitutes an immediately appealable final

  order under the collateral order doctrine.”). The importance of the issue is

  also reflected in the many amicus briefs from states’ attorneys general,

  religious organizations, and scholars, decrying the impact of the panel

  majority’s treatment of the ministerial exception.

        But the panel majority downplays the impact of delayed review,

  pointing out that a religious body can appeal once the district court has

  entered a final judgment. The impact of this delay on religious bodies is


                                        6
Appellate Case: 20-1230   Document: 010110769600   Date Filed: 11/15/2022   Page: 16



  not difficult to imagine: The majority’s approach will often require

  deferral of an appellate decision while religious bodies endure discovery,

  pretrial motion practice, trial practice, and even post-judgment litigation.

  See Rayburn v. Gen. Conf. of Seventh-Day Adventists, 772 F.2d 1164, 1171

  (4th Cir. 1985) (stating that Title VII actions can be lengthy and subject

  churches to “subpoena, discovery, cross-examination, the full panoply of

  legal process designed to probe the mind of the church in the selection of

  its ministers”); see also EEOC v. Cath. Univ. of Am., 83 F.3d 455, 467

  (D.C. Cir. 1996) (concluding that the EEOC’s two-year investigation into a

  minister’s claim, combined with extensive pretrial inquiries and a trial,

  “constituted an impermissible entanglement with judgments that fell within

  the exclusive province of the Department of Canon Law as a pontifical

  institution”); Demkovich v. St. Andrew the Apostle Par., 3 F.4th 968, 982,

  983 (7th Cir. 2021) (en banc) (expressing concern that litigation over the

  ministerial exception could “protract[] [the] legal process” and “the very

  process of inquiry . . . may ‘impinge on rights guaranteed by the Religion

  Clauses’” (quoting Rayburn, 772 F.2d at 1171 (4th Cir. 1985) and NLRB v.

  Cath. Bishop of Chi., 440 U.S. 490, 502 (1979))).

        Given these burdens from the litigation itself, religious bodies will

  undoubtedly hesitate before deciding whether to suspend or fire renegade

  ministers. See Rayburn, 772 F.2d at 1171 (“There is the danger that

  churches, wary of EEOC or judicial review of their decisions, might make


                                        7
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 17



  them with an eye to avoiding litigation or bureaucratic entanglement rather

  than upon the basis of their own personal and doctrinal assessments of who

  would best serve the pastoral needs of their members.”); see also Cath.

  Univ. of Am., 83 F.3d at 467 (stating that the potential cloud of litigation

  could affect a religious body’s criteria in filling future ministerial

  vacancies).

        The panel majority defends these burdens based on its narrow

  conception of the ministerial exception. To the majority, the exception

  protects only against liability, not the litigation itself. For this conception

  of the ministerial exception, the panel majority relies on a law review

  article coauthored by Professor Robert Tuttle. Tucker v. Faith Bible Chapel

  Int’l, 36 F.4th 1021, 1037, 1039 n.13 (10th Cir. 2022) (citing Peter J.

  Smith & Robert W. Tuttle, Civil Procedure and the Ministerial Exception,

  86 Fordham L. Rev. 1847 (2018)). In my view, the panel majority has

  misinterpreted this article. There Professor Tuttle argues that “application

  of the collateral-order doctrine in this context would better guard against

  Establishment Clause violations by trial courts than would the standard

  requirement of a final judgment before appeal.” Peter J. Smith & Robert

  W. Tuttle, Civil Procedure and the Ministerial Exception, 86 Fordham L.

  Rev. 1847, 1881 (2018).

        Professor Tuttle has also coauthored one of the numerous amici

  briefs urging rehearing en banc, arguing there that


                                         8
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 18



             “the First Amendment supports early resolution of the
              ministerial exception as a threshold legal issue, subject to
              interlocutory appeal,” Brief of Religious Liberty Scholars as
              Amici Curiae in Support of Appellant at 3 (June 28, 2022),

             “[a]llowing litigation to continue when the lower court should
              have recognized the constitutional import of the ministerial
              exception will compound the injury. . . the Supreme Court in
              Hosanna-Tabor found must not occur in litigation in full,” id.
              at 4, and

             “the ministerial exception closely resembles qualified immunity
              by protecting from burdens of merits litigation when the trial
              court should have granted the immunity or defense early in the
              case,” id. at 10.

        Other amici share Professor Tuttle’s concerns. Fearing the burdens of

  litigation on ecclesiastical decisions, sixteen states have implored us to

  convene en banc to revisit the role of the ministerial exception and the

  applicability of the collateral-order doctrine. See Brief of States of

  Oklahoma et al. as Amici Curiae in Support of Defendant-Appellant’s

  Petition for Rehearing En Banc (June 28, 2022).

        The panel majority not only requires religious bodies to spend years

  and fortunes litigating who are ministers and who aren’t, but also treats

  this intrinsically religious question as a typical fact-issue that will “often”

  require a trial rather than resolution through dispositive motions. Tucker v.

  Faith Bible Chapel Int’l, 36 F.4th 1021, 1031 n.8, 1035 n.8 (10th Cir.

  2022). This characterization will undoubtedly prolong judicial meddling in

  religious matters.




                                         9
Appellate Case: 20-1230   Document: 010110769600   Date Filed: 11/15/2022    Page: 19



        Until now, every federal or state appellate court to address the issue

  has characterized ministerial status as a question of law. See Starkman v.

  Evans, 198 F.3d 173, 176 (5th Cir. 1999) (“The status of employees as

  ministers for purposes of McClure [v. Salvation Army, 460 F.2d 553

  (5th Cir. 1972)] remains a legal conclusion for this court.”); Conlon v.

  Intervarsity Christian Fellowship/USA, 777 F.3d 829, 833 (6th Cir. 2015)

  (stating that “whether the [ministerial] exception attaches at all is a pure

  question of law”); Kirby v. Lexington Theol. Seminary, 426 S.W.3d 597,

  608–09 (Kan. 2014) (“[W]e hold the determination of whether an employee

  of a religious institution is a ministerial employee is a question of law for

  the trial court, to be handled as a threshold matter.”); Weishuhn v. Lansing

  Catholic Diocese, 787 N.W.2d 513, 517 (Mich. App. 2010) (characterizing

  the applicability of the ministerial exception as a “question of law”);

  Turner v. Church of Jesus Christ of Latter-Day Saints, 18 S.W.3d 877, 895

  (Tex. App. 2000) (“Whether a person is a ‘minister’ for the purpose of

  determining the applicability of the ‘ministerial exception’ to judicial

  review of employment decisions is a question of law.”), rev. denied (2001);

  see also Heard v. Johnson, 810 A.2d 871, 877 (D.C. 2002) (concluding that

  “[a] claim of immunity from suit under the First Amendment” entails an

  issue of law).

        The panel majority bucks that treatment, making us the only

  appellate court in the country to classify the ministerial exception as an


                                        10
Appellate Case: 20-1230   Document: 010110769600     Date Filed: 11/15/2022   Page: 20



  issue of fact. This classification makes summary adjudication less likely,

  extending judicial entanglement in ecclesiastical matters before religious

  bodies can obtain appellate decisions. See John Deere Ins. Co. v. Shamrock

  Indus., Inc., 929 F.2d 413, 417 (8th Cir. 1991) (stating that classification

  of an issue as a matter of law makes a case involving that issue

  “particularly amenable to summary judgment”). The majority’s deferral of

  appellate review thus extends judicial meddling in religious matters—the

  very evil that underlays recognition of the ministerial exception.

        Consider how the majority treats ministerial status in our case as a

  question that will “often” turn on a factual dispute. Tucker v. Faith Bible

  Chapel Int’l, 36 F.4th 1021, 1037, 1031 n.4 (10th Cir. 2022). In Mr.

  Tucker’s own appellate brief supporting appellate jurisdiction, he argues

  that his responsibilities as “Chaplain” included

             organization of “religiously oriented” chapel services,

             spiritual guidance and counseling,

             endorsement of Christianity,

             integration of “a Christian worldview” in his teaching,

             “a passionate relationship with Jesus Christ,” and

             assistance to students in developing their relationships with
              Jesus Christ.

  Appellee’s Jurisdictional Memorandum at 3, 5; Appellee’s Resp. Br. at 47.

  Despite Mr. Tucker’s own characterization of his job as a religious leader,


                                        11
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 21



  the majority suggests in dicta that the religious body’s identical

  characterization improperly relies on “self-serving documents” as opposed

  to Mr. Tucker’s evidence involving “the actual ‘facts and circumstances of

  his employment.’” Tucker, 36 F.4th at 1047 n.21.

        As Mr. Tucker and Faith Bible agree, these so-called “self-serving

  documents” accurately describe the job. This agreed description aside, the

  record establishes that Mr. Tucker was hired only because he’d provided

  written assurances that he believed in

             the divine inspiration and infallibility of the Bible,

             the existence of one God in the persons of God the Father, God
              the Son, and God the Holy Spirit,

             the virgin birth,

             the Lord Jesus Christ’s deity, sinless humanity, atoning death,
              bodily resurrection, ascension to his Father’s right hand, and
              future return in power and glory,

             the need for every person to receive the gift of eternal life from
              Jesus Christ in order to reach heaven,

             the ministry of the Holy Spirit,

             the church as the spiritual body headed by Christ,

             the principle of baptism through immersion, and

             the eternal existence of all people in heaven or hell.

  Appellant’s App’x vol. 2, at 419.




                                        12
Appellate Case: 20-1230   Document: 010110769600    Date Filed: 11/15/2022   Page: 22



        The majority’s characterization of the ministerial exception serves

  not only to protract litigation for religious bodies wanting to hire, fire, or

  change ministers, but also to minimize the possibility of summary

  judgment on the issue of ministerial status. These consequences implicate

  important structural issues at the heart of the Religion Clauses.

        In my view, we should heed the concerns expressed by the many

  amici fearful of how our decision limits the ability of religious bodies to

  make ministerial decisions based on ecclesiastical doctrine. Given the

  extent and legitimacy of those concerns, we should have convened en banc

  to address the appealability of the district court’s ruling on the ministerial

  exception.




                                        13